


110 HR 2430 IH: To amend the Department of Education Organization Act and

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2430
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. Castle (for
			 himself and Mr. McKeon) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the Department of Education Organization Act and
		  the Carl D. Perkins Career and Technical Education Act of 2006 to redesignate
		  the Office of Vocational and Adult Education.
	
	
		1.Redesignation of the Office
			 of Vocational and Adult Education
			(a)Amendments to
			 the Department of Education Organization ActThe Department of Education Organization
			 Act (20 U.S.C. 3401 et seq.) is amended—
				(1)in the table of
			 contents in section 1, by amending the item relating to section 206 to read as
			 follows:
					
						
							Sec. 206. Office of Career, Technical, and
				Adult
				Education.
						
						;
				(2)in section 202 (20
			 U.S.C. 3412)—
					(A)in subsection
			 (b)(1)(C), by striking Vocational and Adult Education and
			 inserting Career, Technical, and Adult Education; and
					(B)in subsection (h),
			 by striking Vocational and Adult Education both places it
			 appears and inserting Career, Technical, and Adult
			 Education;
					(3)in
			 section 206 (20 U.S.C. 3416)—
					(A)in the section
			 heading, by striking Vocational and Adult Education and
			 inserting Career,
			 Technical, and Adult Education;
					(B)by striking Vocational and Adult
			 Education both places it appears and inserting Career,
			 Technical, and Adult Education; and
					(C)by striking vocational and adult
			 education both places it appears and inserting career,
			 technical, and adult education;
					(4)in section 212(d)(6) (20 U.S.C. 3423a), by
			 striking vocational education and inserting career and
			 technical education; and
				(5)in section 217(e)
			 (20 U.S.C. 3424), by striking vocational education both places
			 it appears and inserting career and technical education.
				(b)Amendment to the
			 Carl D. Perkins Career and Technical Education Act of 2006Section 114(b)(1) of the Carl D. Perkins
			 Career and Technical Education Act of 2006 (20 U.S.C. 2324(b)(1)) is amended by
			 striking Vocational and Adult Education and inserting
			 Career, Technical, and Adult Education.
			
